Citation Nr: 0332784	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-03 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In September 2002, the veteran provided testimony at a 
hearing before a decision review officer of the RO.  A 
transcript of this hearing is of record.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  The 
Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran a letter in March 2001.  
Within this letter, the veteran was informed that if the 
evidence and information requested in the letter were not 
received within two months of the March 2001 letter, the RO 
would decide the claim based on the evidence of record and 
the records of any VA examinations or medical opinions 
obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

With respect to the duty to assist requirements of the VCAA, 
the Board observes that the veteran was found to have PTSD on 
a VA examination in May 2001; however, the specific stressor 
or stressors upon which the diagnosis is based are not clear.  
Moreover, the RO has not undertaken development to verify any 
of the veteran's alleged stressors.

The Board also that in September 2001, the veteran's 
representative submitted a notice of disagreement with a June 
2001 rating decision denying a compensable rating for skin 
disability.  The RO has not provided the veteran with a 
statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
a compensable rating for the veteran's 
service-connected skin disability and 
inform the veteran of the requirements 
to perfect an appeal on this issue.

2.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103, in response 
to his claim for service connection for 
PTSD.  In particular, the RO should 
request the veteran to provide as many 
details as possible concerning his 
alleged service stressors, to include 
the dates, locations, names of 
individuals involved, his unit of 
assignment at the time of each 
stressor, and the units of assignment 
for any other individuals involved in 
the alleged stressors.  The RO should 
inform the veteran that it will attempt 
to verify through the service 
department any verifiable stressors 
reported by the veteran and that the 
veteran should submit statements from 
individuals with personal knowledge of 
the alleged stressors if he is able to 
do so.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter 
must be received by the RO within one 
year of the date of the RO's letter and 
that he should inform the RO if he 
desires to waive the one-year period 
for response.

3.  The RO should undertake appropriate 
steps to obtain copies of any pertinent 
evidence identified but no provided by 
the veteran.  In any event, the RO 
should obtain copies of all records 
pertaining to recent psychiatric 
treatment or evaluation of the veteran 
at the East Orange VA Medical Center.  
It should obtain copies of any records 
pertaining to counseling of the veteran 
at the Newark Vet Center.

4.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

5.  The RO should obtain the veteran's 
pertinent military personnel records.

6.  Then, if the veteran provides 
verifiable information, the RO should 
prepare a detailed letter outlining the 
in-service stressful experiences 
described by the veteran.  The RO 
should forward such letter, copies of 
pertinent service personnel records and 
any stressor statement submitted in 
response to this remand to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 and request any additional 
information that might corroborate the 
veteran's alleged in-service stressors.  
Efforts should be undertaken to verify 
through unit histories, daily logs and 
any other appropriate records whether 
any of the claimed incidents occurred.  
The RO should undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities. 

7.  If one or more service stressors 
are verified, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination.  
The RO should send the claims folder to 
the VA examiner for review and inform 
the examiner of the verified 
stressor(s).  

Any indicated studies should be 
performed.  The examiner should 
determine if the veteran has PTSD due 
to a verified stressor or stressors.

If a diagnosis of PTSD is deemed 
appropriate, the physician should 
explain how the diagnostic criteria of 
the DSM-IV are met, including 
identification of the specific 
stressor(s) underlying the diagnosis, 
and the link between current 
symptomatology and one or more of the 
in-service stressors found to be 
established.  If the veteran does not 
meet the criteria for a diagnosis of 
PTSD due to a verified service stressor 
or stressors, the examiner should 
explain why.

8.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


